Citation Nr: 0616920	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for status post 
fracture, left leg, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for maculopathy of the 
left eye currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Providence, Rhode Island (the RO).   

Procedural History

The veteran served on active duty from November 1970 until 
March 1974.  Service in Vietnam is indicated by the evidence 
of record.  

In an October 1974 rating decision the veteran was granted 
service connection for a left leg injury.  In a November 1976 
rating decision service connection was granted for a left eye 
disability.  

In June 2002, the veteran filed a claim of entitlement to an 
increased rating for his service-connected disabilities, each 
rated as 10 percent disabling.  The veteran's claims were 
denied in a November 2002 rating decision. The veteran has 
appealed.  

In December 2003 the veteran filed a claim of entitlement to 
service connection  for PTSD.  A June 2004 rating decision 
denied the veteran's claim.  He has since perfected an 
appeal.  

In April 2006, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.
 



FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  The medical evidence of record indicates that PTSD is 
related to the veteran's in-service injury to his left leg.  

3.  The veteran's left leg fracture residuals manifest as a 
slight disability in his knee and ankle, subjective evidence 
of intermittent ankle give way and subjective reports of 
pain.  He has full range of motion in his ankle and range of 
motion in the knee is limited to 0 to 130 degrees.  There is 
not x-ray evidence of arthritis in the ankle or the knee.  

4.  The veteran's eye disability manifests as retinal 
scarring.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§§  3.303, 3.304 (2005).

2.  The criteria for an increased disability rating have not 
been met for the veteran's service-connected left leg 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).   

3.  The criteria for an increased disability rating have not 
been met for the veteran's service-connected left eye 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6011 (2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD, and increased disability ratings for his service-
connected left leg and left eye disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the June 2003 
SSOC.  Specifically, the June 2003 SSOC detailed the 
evidentiary requirements for an increased rating for the 
veteran's specific service-connected conditions.   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated June 
26, 2002.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  The RO further 
advised the veteran as the requirements for a successful 
claim of entitlement to an increased disability rating in 
that letter.  
 
Finally, the Board notes that the June 2002 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim, specifically advising the veteran to "tell us about 
any additional information or evidence." The letter further 
advised the veteran of his option to submit evidence to VA 
himself.  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, element (1) [veteran status] is not at issue.  
Elements (2) and (3) [current existence of a disability and 
relationship of such disability to the veteran's service] are 
not at issue with respect to the increased rating claims.  
Notice has been provided as to those elements with respect to 
the service connection claim.  With respect to the increased 
rating claims, notice has been provided as to element (4), 
degree of disability.  

With respect to element (5), effective date, because the 
veteran's claims were denied, the matter of the assignment of 
an effective date was moot.  As explained below, the Board is 
similarly denying the increased veteran's claims, so the 
matter of any potential effective date for an increased 
rating remains moot.  With respect to the service connection 
claim, as discussed below the Board is granting that claim.  
The Board is confident that prior to assigning a disability 
rating and effective date therefor the RO will provide the 
veteran with appropriate notice of elements (4) and (5) under 
Dingess.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and VA treatment records, which were associated with 
his claims folder.  The veteran was accorded a VA eye 
examination in July 2002 and VA medical examinations in July 
2002 and June 2004.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony and 
did so at a Travel Board hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

1.  Entitlement to service connection for PTSD.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2005); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Analysis

The veteran essentially contends that he has PTSD due to the 
circumstances surrounding an injury he suffered during 
service in Vietnam in March 1972.  

With respect to the first § 3.304(f) element, current  
disability, a May 2004 VA mental status examination included 
a diagnosis of PTSD, which was verified by objective 
psychological testing.  

Moving the existence of a verified stressor, the veteran's 
service records do not indicate his participation in combat.  
Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).  In this regard, the veteran's own 
contentions and/or testimony are insufficient, standing 
alone, to verify his stressors.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

The veteran has contended that he injured his leg in an 
effort to evade enemy fire.  See the April 2006 hearing 
transcript, pages 11-13.  To the extent that those 
contentions include the veteran's self-report of a combat 
stressor, specifically exposure to rocket fire, the Board 
notes that such has not yet been verified by the evidence of 
record.  For reasons stated immediately below the Board 
believes that such verification is necessary in this case.  

The veteran's service medical records clearly document that 
on March 19, 1972, the veteran fell into a ditch, breaking 
his left leg.  He lost consciousness and was unable, due to 
the immediate severity of the injury to his leg, to free 
himself from the ditch.  Thereafter, the veteran endured many 
months of treatment and subsequently was granted service 
connection for the residuals of that injury.  
Service connection has been granted for the left leg 
disability, and in fact one of the issues on appeal is the 
matter of the disability rating to be assigned therefor.

Accordingly, to the extent that the veteran has claimed his 
fall into a ditch and subsequent injury as a stressor, those 
events are consistent with the reports in the veteran's 
service medical records, sworn testimony and VA claims 
history.  The veteran's March 19, 1972 accident in Vietnam 
where he suffered a broken leg and spent a period of time 
trapped in a ditch is therefore a verified stressor.  Under 
these circumstances, where a severe leg injury is 
demonstrated, the matter of whether he fell due to an attempt 
to evade enemy fire, as he now claims, or whether he fell 
during the course of non-combat duties is not material to the 
outcome of this case.     
Similarly, whether he felt helpless laying in the ditch due 
to the claimed presence of enemy activity, or whether he just 
felt helpless is of no moment.

The final § 3.304(f) element is competent medical evidence of 
a relationship between a verified stressor and a diagnosis of 
PTSD.  

DSM-IV, section 309.81A, defines a person who suffers from 
Posttraumatic Stress Disorder as one who: [h]as been exposed 
to a traumatic event in which both of the following were 
present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat in the physical integrity of self or others

(2)  the person's response involved intense fear, 
helplessness, or horror.

The medical evidence of record includes only one competent 
and probative medical opinion regarding the source of the 
veteran's PTSD.  The May 2004 VA examiner determined that the 
veteran met the criteria for PTSD and further attributed it 
to the veteran's broken leg and subsequent helplessness 
during the immediate period after he broke his leg.  There is 
no competent medical evidence to the contrary.  Therefore, 
the final element of claim of entitlement to service 
connection of PTSD, a link provided by competent medical 
evidence between PTSD and a verified stressor is also met.  

In short, all three elements under 38 C.F.R. § 3.304 have 
been met.  For the reasons and bases set out above the Board 
has determined that the veteran has met the criteria for 
entitlement to service connection of PTSD.  The benefit 
sought on appeal is granted.     

2.  Entitlement to an increased rating for a service-
connected left leg disability, currently evaluated as 10 
percent disabling.  

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Specific schedular criteria

Diagnostic Code 5262 provides for the following levels of 
disability:

Tibia and Fibula, impairment of:

40 %  Nonunion of, with loose motion, requiring brace.

30%  Malunion of with marked knee or ankle disability.

20%  Malunion of with moderate knee or ankle disability.

10%  Malunion of with slight knee or ankle disability.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  


The veteran has a history of a fractured leg requiring a 
permanent rod for stabilization.  He further complains of 
impairment in his knee and ankle. The RO has applied 
Diagnostic Code 5262 [impairment of tibia and fibula] to the 
veteran's disability.    

The criteria for Diagnostic Code 5262 includes impairment to 
the bones of the leg and additional disability to the ankle 
and knee.  Because Diagnostic Code 5262 encompasses all of 
the veteran's complained of symptoms, the Board has 
determined that a more appropriate diagnostic code is not 
available.  The veteran and his representative have not 
argued that a different Diagnostic Code would be more 
appropriate, merely that an increased rating is warranted.  
Therefore, the veteran's disability will continue to be rated 
under Diagnostic Code 5262.   



Schedular rating

The veteran's residuals of his left leg fracture are 
currently evaluated as 10 percent disabling.  In order to 
qualify for the next highest 20 percent disability rating 
there must be evidence of impairment to the leg with a 
moderate knee or ankle disability.  

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

The medical evidence of record indicates that the veteran's 
leg fracture residuals include a permanent rod stabilizing 
his leg and intermittent use of cane.  At his hearing, the 
June 2004 VA examination and the July 2002 VA examination, 
the veteran specifically denied use of a brace due to the 
malunion of the bones in his leg.  

A July 2002 VA examination showed a range of motion in the 
veteran's knee of 
0 to 130 degrees.  [For VA rating purposes, full range of 
motion in the knee is 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2005).]  The Board believes that loss of 
range of motion of 10 degrees out of 140 (or approximately 7 
percent) is not a moderate disability under the regulation.  
The clinical findings in addition to loss of range of motion 
noted in the record are limited to "minimal tenderness" to 
the medial joint space at the time of the July 2002 
examination.  Even that was not noted in June 2004.   The 
medical evidence therefore manifestly does not show a 
moderate disability of the veteran's left knee, as it 
includes only a slight loss of range of motion and minimal 
tenderness.  

Concerning the veteran's left ankle, at the time of the June 
2004 examination the ankle had full range of motion.  See 
38 C.F.R. § 4.71a, Plate II (2005).  The ankle was described 
as "without tenderness, click or swelling."  The veteran 
has asserted that his ankle will give-way during normal 
walking about 3 times per week.  The veteran does not report 
that he falls during these incidents, and instability of the 
veteran's left ankle was not found on examination.  
Accordingly, the evidence of record does not indicate a 
moderate disability of the veteran's left ankle.  

The veteran testified that he suffers from arthritis of the 
knee and ankle.  However, the Board notes that such has not 
been clinically supported; X-rays of both the knee and the 
ankle have not indicate the presence of arthritis.  

The veteran, as a layperson without medical training, is not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the competent medical evidence of record indicates 
that the service-connected residuals of the left leg fracture 
includes a history of a fracture with a permanent rod; slight 
loss of range of motion of the knee with slight tenderness; 
and occasional give way of the ankle.  Taken together, these 
symptoms are most appropriately described as slight, and do 
not approximate moderate symptomatology which would allow for 
the assignment of a 20 percent disability rating.  See 
38 C.F.R. § 4.7 (2005). 

Since a moderate knee or ankle disability has not been shown, 
a marked knee or ankle disability as would warrant the 
assignment of a 30 percent disability rating has also 
manifestly not been shown by the medical evidence of record.  
Moreover, there has been no showing of loose motion or the 
required use of a brace, as would warrant the assignment of a 
40 percent disability rating.  

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran has complained of pain on use.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Such is the case with Diagnostic Code 5262.

Conclusion

For the reasons and bases set out above, the Board has found 
that the schedular criteria are not met for an increased 
evaluation of the veteran's service-connected left leg 
disability.  The benefits sought on appeal are therefore 
denied.  
 
3.  Entitlement to an increased disability rating for 
service-connected left eye disability, currently evaluated as 
10 percent disabling.  
  
Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set forth above and will not be 
repeated.

Specific schedular criteria

Retina, localized scars, atrophy, or irregularities of, 
centrally located, with irregular, duplicated enlarged or 
diminished image, bilateral or unilateral warrants a 
10 percent disability rating.  

See 38 C.F.R. § 4.84a, Diagnostic Code 6011.

Analysis

The veteran is seeking an increased rating for his service-
connected left eye disability, which is currently evaluated 
as 10 percent disabling.  



Assignment of diagnostic code

The veteran's left eye disability has been rated under 
Diagnostic Code 6011 [retinal scars].  The Board has 
considered whether another rating code is more appropriate 
than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In July 2002, the veteran was referred for a VA eye 
examination.  The examiner diagnosed retinal fibrotic scars.  
Such diagnosis is clearly congruent with Diagnostic Code 
6011.  The veteran and his representative have not argued 
that an alternative diagnostic code is more appropriate.  

Discussion

The currently assigned 10 percent disability rating is the 
highest disability rating available under the schedular 
criteria.  As such, a higher disability rating is not 
available under the schedular criteria.  The benefit sought 
on appeal is accordingly denied.      


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to an increased rating for the service-connected 
left leg disability is denied.  

Entitlement to an increased rating for the service-connected 
left eye disability is denied.  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


